Citation Nr: 0111722	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  00-18 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than May 3, 1995, 
for the award of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Friend


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Navy from November 
1963 to March 1983.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 1999 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida by which the 
RO implemented the grant of entitlement to a total rating 
based on individual unemployability (TDIU) due to service-
connected disability awarded by the Board in a decision 
issued in November 1999.  The RO assigned an effective date 
of May 3, 1995 for the TDIU; this was the effective date of 
the 60 percent evaluation for the appellant's low back 
disability and the date on which the veteran met the 
percentage requirements of 38 C.F.R. § 4.16(a).

In January 2001, a Travel Board hearing was held at the RO 
before the undersigned, who is a member of the Board 
rendering the final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b).  A transcript of 
the hearing testimony is in the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  In July 1997, pursuant to a Board decision, the RO 
evaluated the appellant's service-connected back disability 
as 60 percent disabling, effective from May 3, 1995.  The 
appellant had previously been assigned an evaluation of 20 
percent for his back disability, effective from June 1991.

3.  The appellant submitted a claim for increased 
compensation based on individual unemployability in August 
1987.

4.  The RO, on August 28, 1987, requested more specific 
medical evidence from the appellant; the appellant did not 
supply any such evidence within one year, thereby abandoning 
his claim.

5.  The appellant submitted a claim for increased 
compensation based on individual unemployability on a VA Form 
21-8940 on June 6, 1991.

6.  In December 1999, pursuant to a Board decision, the RO 
granted a total rating based on individual unemployability, 
effective from May 3, 1995.

7.  The record does not contain evidence of an earlier claim 
for increase within the one-year period prior to the 
appellant's June 1991 application for TDIU.

8.  The record does not contain medical evidence showing 
individual unemployability within the one-year period prior 
to the June 1991 claim or before the current effective date 
of May 3, 1995.


CONCLUSION OF LAW

The criteria for assigning an effective date earlier than May 
3, 1995 for the assignment of a total rating based on 
individual unemployability due to service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b), 
5110 (West 1991 & Supp. 2000); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-
2099 (2000) (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107); 38 C.F.R. §§ 3.155, 3.157, 3.321(b), 
3.340, 3.341, 3.400, 4.16(a)(b) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the earlier effective date 
claim have been properly developed and that no useful purpose 
would be served by remanding said issue with directions to 
provide further assistance to the appellant.  There is no 
indication that additional relevant medical records exist 
that would indicate a greater degree of severity with respect 
to the service-connected disabilities that could be dated 
earlier than those already of record.  Thus, the Board 
concludes that the evidence is sufficient for reaching a fair 
and well-reasoned decision with respect to the issue on 
appeal, and that the duty to assist appellant has been 
satisfied.  

The Board is aware that in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
this law is applicable to all claims filed on or after the 
date of enactment, or filed before the date of enactment and 
not yet final as of that date.  However, in this case, even 
though the RO did not have the benefit of the explicit 
provisions of VCAA, VA's duties with respect to the veteran's 
claim have been fulfilled.

The law essentially provides that VA has a duty to notify the 
appellant and his representative of any information and 
evidence needed to substantiate and complete a claim.  
However, the Board finds that the VA has met its duty to 
advise and notify the appellant in this case.  Specifically, 
the appellant was advised and notified of the evidence 
necessary to establish higher ratings in the Supplemental 
Statement of the Case (SSOC) issued in April 1996; the 
appellant was further advised and notified of the evidence 
necessary to establish an effective date for the assigned 
TDIU rating earlier than May 1995 in the Statement of the 
Case (SOC) issued in March 2000.  The Board finds that the 
discussions in the rating decisions, SOC, SSOC and RO letters 
sent to the appellant in effect informed him of the 
information and evidence that would needed to substantiate 
his claim and complied with VA's notification requirements.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

As noted in the December 1999 rating decision at issue in 
this appeal, service connection is in effect for low back 
strain with discogenic disease and left sciatica, evaluated 
at 60 percent, effective May 3, 1995; postoperative right 
medial meniscectomy, evaluated at 20 percent, effective July 
1, 1997 (it had previously been evaluated as 10 percent); 
arthritis of the right knee, evaluated at 10 percent, 
effective from July 1, 1997; recurrent neck strain, evaluated 
at 10 percent, effective from April 1, 1983; bilateral 
hearing loss, evaluated at 10 percent, effective from March 
22, 1996; and residuals of a fracture head fifth right 
metacarpal and residuals fracture D7 vertebra, each 
separately evaluated as noncompensable.  The combined rating 
is 80 percent, effective July 1, 1997.

The appellant testified at his January 2001 Travel Board 
hearing that he wanted an earlier effective date of April 
1986 for the grant of his TDIU rating.  He stated that he did 
engage in some attempts at marginal employment between 1986 
and 1989.  See Travel Board Hearing Transcript p.5.  The 
appellant argued that he was entitled to a TDIU rating 
earlier than the current May 1995 effective date because the 
RO did not take into consideration the provisions of 
38 C.F.R. § 4.16(b) and that under those provisions he was 
entitled to a TDIU rating back in 1986.

Except as otherwise provided, the effective date of the award 
of an evaluation based on an original claim, a claim reopened 
after a final disallowance, or a claim for an increase will 
be the date of receipt of the claim or the date entitlement 
arose whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
a claim is received within one year of such date.  Otherwise, 
the effective date is the date of receipt of the claim.  
38 C.F.R. § 3.400(o)(2).  Thus, if it is factually 
ascertainable that the disability increased within one year 
preceding the date of a claim for increase, the effective 
date of increased compensation will be the date the 
disability increased within that year.  If the evidence shows 
that the disability increased after the claim for increase is 
filed, the effective date of increased compensation will be 
the date after the claim was filed on which the increase in 
disability is shown.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if the 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of the receipt of the 
informal claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. § 3.151, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155.  

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  Once a formal 
claim for compensation has been allowed, receipt of one of 
the following will be accepted as an informal claim for 
increased benefits: (1) Report of examination or 
hospitalization by VA or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim, only when such reports relate to 
examination or treatment of a disability for which service-
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  (2) Evidence from a private physician or layman.  
The date of receipt of such evidence will be accepted when 
the evidence furnished by or in behalf of the claimant is 
within the competence of the physician or lay person and 
shows the reasonable probability of entitlement to benefits.  
38 C.F.R. § 3.157.

As the RO assigned an effective date of May 3, 1995 for the 
TDIU evaluation, the initial inquiry concerns whether there 
was a claim for increased rating filed before the current 
effective date of the TDIU evaluation in May 1995.

The appellant contends that his entitlement to TDIU should be 
effective from April 1986.  The Board notes that, in August 
1987, the appellant sent a letter to the RO stating that his 
treating VA physician had told him not to work; however, the 
appellant was informed by an RO letter, dated August 28, 
1987, that the letter sent by the VA physician did not 
provide enough information about his medical situation and 
the RO asked the appellant to provide more specific medical 
evidence.  VA did not receive any such evidence from the 
appellant within one year of its August 1987 letter.  
Therefore, the appellant's August 1987 claim must be 
considered abandoned.  See 38 C.F.R. § 3.158.  38 C.F.R. §  
3.158 states, in part, that "after the expiration of 1 year, 
further action will not be taken unless a new claim is 
received."

The RO received a VA Form 21-8940, Veteran's Application for 
Increased Compensation Based on Unemployability, on June 6, 
1991.  In that application the appellant stated that his most 
recent work experience was from June 1989 to December 1989, 
when he worked 60 hours per week as a truck driver.  The 
appellant further stated that he had earned up to $1800 per 
month and that he had not lost any time from work due to 
illness.

An award letter from the Social Security Administration 
(SSA), dated May 20, 1991, states that the appellant was 
found to be eligible for SSA benefits beginning in June 1990.  
Review of the evidence of record, including SSA documents 
received at the RO on April 28, 1995, reveals that this award 
was based in part on a non-service-connected disability.  A 
Form SSA-831-U3, dated May 3, 1991, indicates that the SSA 
designated December 12, 1989 as the date that the appellant's 
disability began and that the disability consisted of chronic 
lumbosacral strain and somatoform pain disorder; the 
appellant is not service-connected for somatoform pain 
disorder.

In April 1991, the appellant was awarded a VA Vocational 
Rehabilitation subsistence allowance based on his 
participation in full-time training defined as a courseload 
of 12 credit hours.  This award was renewed in June 1992.  
Review of the appellant's VA Vocational Rehabilitation file 
reveals that he met with his VA Vocational Rehabilitation 
counselor on March 30, 1992.  The counselor stated that the 
appellant was currently taking 18 credit hours in his last 
term.  The counselor noted that the appellant said that his 
medical condition was worse and that he was trying to get a 
100 percent rating from VA.  The counselor further stated 
that she "did not notice that the veteran had any 
significant back discomfort while standing, sitting or 
walking during and after the interview."  The counselor 
reported that the "veteran states that he is hopeful he will 
be working soon" and concluded that the appellant appeared 
job ready and eager for placement.  

A transcript from the appellant's community college indicates 
that the appellant took five courses of three credits apiece 
and achieved a grade point average (GPA) of 3.40 for the 
spring 1992 semester.  The remaining three credits apparently 
were related to the December 1991 to May 1992 internship as a 
legal assistant at the Seminole County Attorney's Office 
listed by the appellant on his resume.  That resume also 
states that the appellant was working, from May 1992 onward, 
as an independent paralegal.

It appears that the appellant engaged in a job search during 
the spring of 1992.  The evidence of record includes a June 
1992 letter from the Law Offices of Moore and Peterson; April 
1992 letters from the Orange County Bar Association, Pleus, 
Adam and Spears, P.A., Maguire, Voorhis and Wells, P.A., and 
the Florida Department of Transportation; a June 1992 letter 
from the Law Offices of Rumberger, Kirk, and Caldwell; and an 
August 1993 letter from the State of Florida HRS, all of 
which show that the appellant was denied employment because 
he did not meet the specific requirements they desired.  Not 
one of the letters indicates that the appellant's service-
connected disabilities were considered when denying 
employment; it seems that the stumbling block was having to 
compete with job applicants who had a four-year degree.  The 
appellant subsequently sent a letter to the RO, in October 
1993, in which he stated that he had been working for the 
previous 18 months with the Florida Department of Labor and 
the VA "in trying to secure employment."  He further 
stated, "also during this time I not stopped [sic] working" 
and "as you can see I have not been resting on my laurels 
but trying to break into the market anyway I can."

A report written by the appellant's VA Vocational 
Rehabilitation counselor reveals that she met with the 
appellant on July 6, 1994.  In the section titled 'Medical 
Status' the counselor wrote that "At present, there are no 
medical problems which will preclude this gentleman from 
continuing to pursue his academic career.  No referrals were 
requested for the Orlando Outpatient Clinic at this time."  
Elsewhere in the report, the counselor noted that the 
appellant was "unemployed at this time" and that he did not 
"plan on pursuing employment, at least in a formal manner, 
until he completes his education."  

Thereafter, the appellant's community college transcript 
reveals that he took two classes in the first summer session 
of 1994 and another two classes the second session.  The 
record also shows that the appellant was registered for 12 
credits that fall semester, but he dropped eight credit hours 
on December 12, 1994; this withdrawal from classes violated 
his Vocational Rehabilitation agreement.  He then did not 
register for classes starting in January 1995.

The evidence of record includes reports from two VA medical 
examinations.  In September 1991, the appellant told the 
examiner that he had not worked since 1989 because of his 
back.  The examiner noted that the appellant walked with a 
normal gait, free of any limp and that he undressed and 
dressed readily without discomfort.  On physical examination, 
the examiner stated that the normal spinal curves were 
maintained.  He stated that there was exaggerated spinous 
tenderness extending from T12-S1.  There was no paravertebral 
spasm or pelvic tilt.  The appellant demonstrated 80 degrees 
of flexion, 10 degrees of extension, 30 degrees of lateral 
flexion left and right and 40 degrees of lateral rotation 
left and right.  The examiner stated that he had "the 
distinct impression that the veteran is not exerting maximum 
effort."  Straight leg raises were positive at 75 degrees 
left and right with complaints of back discomfort.  Lasegue's 
sign was negative.  There were no neurological deficits in 
the lower extremities.  The examiner rendered a clinical 
impression of osteoarthritis of the lumbar spine with strong 
psychological overlay.

In November 1994, the appellant underwent another VA medical 
examination.  He reported that he was not currently taking 
any medication at all and that he was never without pain in 
his low back.  He stated that this pain was made worse by 
activity, that he had loss of feeling in his left leg and 
that he needed to use a cane in his right hand for 
ambulation.  On physical examination, the appellant was noted 
to walk slowly and to not straighten up completely.  He was 
tender in the lumbar spine from L1 down.  The appellant 
demonstrated 45 degrees of flexion, 15 degrees of extension, 
20 degrees of lateral flexion to the left and 10 degrees to 
the right and 15 degrees of lateral rotation left and right.  
Straight leg raising was negative to 90 degrees on the right 
and positive at 80 degrees on the left.  There was a positive 
dorsiflexion test on the left.  Reflexes were present and 
symmetrical in the lower extremities and there was 
satisfactory extension of the toes.  Both thighs had a 
circumference of 49 centimeters.  The x-rays of the lumbar 
spine were described as essentially within normal limits.  
The examiner physician concluded that the appellant suffered 
from chronic left lumbar pain and possible neuropathy.

A letter from the appellant's treating VA physician, dated in 
May 1987, states that the appellant was to have strict bed 
rest and not do any work for three weeks.  One year later, in 
May 1988, that same physician stated that the appellant had 
demonstrated remarkable improvement since his last visit and 
that "findings are now within normal limits."  The doctor 
noted that the appellant was being treated under Workman's 
Comp and that he had undergone a CT scan that the appellant 
said was normal.  

The medical evidence of record includes reports from VA 
inpatient and outpatient treatment.  A physical therapy note, 
dated in May 1991, describes tenderness to palpation of the 
whole back, marked muscle spasm in the dorsolumbar 
paravertebral muscles and intact sensory testing.  After 
three treatments, there was no tenderness to palpation and 
decreased dorsolumbar paravertebral muscle spasms.

A clinic note, dated in January 1992, indicated that the 
appellant had reportedly had a recent normal lumbar spine CT 
and MRI.  He denied numbness and weakness bilaterally.  He 
said that his pain increased with activity and that he had 
some relief with rest.  On physical examination, there was a 
decreased range of motion throughout the lumbar spine.  There 
was a questionable straight leg raise on the left, with back 
pain was produced on the right.  Motor and sensory testing 
was normal.  Reflexes were 2+ in both lower extremities.  The 
appellant's gait was described as normal.  The clinical 
assessment was lumbar spine myofascial pain syndrome and rule 
out lumbar radiculopathy.

The report from a VA neurology consultation, conducted in 
February 1994, indicated that the appellant complained of 
numbness in his left leg.  On physical examination, the 
appellant had difficulty walking and demonstrated a normal 
range of motion in each leg.  Tenderness was observed in the 
lower thoracic spine and lumbar area.  Deep tendon reflexes 
were equal bilaterally.  There was no decrease in sensation 
in the legs.  A CT scan showed no abnormalities.  

The appellant was subsequently hospitalized for a week at the 
end of March 1994.  He complained of progressively worsening 
low back pain, numbness and weakness.  He was noted to use 
support while ambulating.  He was on no medications at the 
time of his admission.  The social history section of the 
April 1994 discharge note indicated that the appellant was 
totally disabled secondary to his service-connected back 
injury, although he occasionally did paralegal work.  On 
physical examination, the power in the left leg was 4/5 and 
sensation was notably decreased, especially in the lateral 
border.  Deep tendon reflexes were 1+.  The power in the 
right leg was 5/5 and sensation was normal.  Deep tendon 
reflexes were 1+.  An MRI showed a mild bulge at the level of 
L4-5 and L5-S1 with hypertrophic changes at L5-S1, but no 
true herniation.  The appellant underwent an epidural steroid 
injection (ESI).  At the time of his discharge, the appellant 
was ambulating with minimal use of his cane and minimal 
complaints of lower leg pain or back pain.

Non-VA medical evidence of record includes various reports 
relating to the appellant's 1986 Workers Compensation claim 
and his SSA claim.  An Orlando Orthopedic Center note, dated 
in October 1987, states that the appellant "would be able to 
return to work in a...sedentary position."  A SSA 
psychological evaluation report, dated in December 1994, 
indicates that the appellant had done work as a paralegal.  
His hobbies and interests were described as including 
"restaurant hopping, going places and seeing things."  The 
appellant reported having chronic constant pain in the low 
spine area and left leg, as well as being limited in sitting, 
standing, running, walking, bending, stooping, lifting and 
lying down.  During the day he reported doing a little yard 
work, cooking, doing dishes with dishwasher, vacuuming and 
doing the laundry.  He stated that he was actively 
participating in the VFW and that he was able to drive short 
distances.

Total disability ratings for compensation based on individual 
unemployability (TDIU) may be assigned only where the 
schedular rating is less than total.  38 C.F.R. § 4.16(a).  
The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court) has held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. 
§ 3.400(o)(2) are applicable only where an increase in 
disability precedes a claim for an increased disability 
rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) 
applies.  See Harper v. Brown, 10 Vet. App. 125, 126 (1997).  
Thus, three possible dates may be assigned depending on the 
facts of a case:

(1) if an increase in disability occurs after the claim 
is filed, the date that the increase is shown to have 
occurred (date entitlement arose) (38 C.F.R. 
§ 3.400(o)(1));

(2) if an increase in disability precedes the claim by a 
year or less, the date that the increase is shown to 
have occurred (factually ascertainable) (38 C.F.R. 
§ 3.400(o)(2)); or

(3) if an increase in disability precedes the claim by 
more than a year, the date that the claim is received 
(date of claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App. at 126.  

Thus, determining an appropriate effective date for an 
increased rating under the effective date regulations 
involves an analysis of the evidence to determine (1) when a 
claim for an increased rating was received and, if possible, 
(2) when the increase in disability actually occurred.  
38 C.F.R. §§ 3.155, 3.400(o)(2).

As noted above, the date of the claim is June 6, 1991, since 
the appellant had effectively abandoned his earlier informal 
claim of August 1987 and, under the regulations cited above, 
the effective date can be no earlier than June 6, 1990, one 
year before the date of claim.  See Hurd v. West, 13 Vet. 
App. 449 (2000).  

In Servello v. Derwinski, 3 Vet. App. 196 (1992), the Court 
addressed the issue of entitlement to an earlier effective 
date in a TDIU claim and pointed out that the applicable 
statutory and regulatory provisions, properly construed, 
require that the Board look to all communications in the file 
that may be interpreted as applications for claims, formal 
and informal, for increased benefits.  38 U.S.C.A. 
§ 5110(b)(2); see 38 C.F.R. §§ 3.400(o)(2), 3.155(a) (1999).  
In addition, the veteran is not required to mention 
"unemployability."  See Gleicher v. Derwinski, 2 Vet. App. 26 
(1991) (reversing Board decision denying TDIU benefits where 
appellant had requested an increase in the assigned 70 
percent disability rating to 100 percent but did not request 
specifically TDIU); Snow v. Derwinski, 1 Vet. App. 417 (1991) 
(remanding matter to Board for consideration of TDIU claim 
where appellant had not raised it explicitly).

After careful review of the evidence of record, the Board 
finds no evidence of an earlier informal claim for a TDIU 
rating within the delimiting period.  The evidence of record 
does not contain any medical evidence dated between June 6, 
1990 and June 6, 1991, indicating that the appellant would be 
entitled to a TDIU rating.  
Therefore, there are no pending claims relating to TDIU prior 
to June 6, 1991.  Thus, the Board finds that the record does 
not contain any communication that may reasonably be 
construed as an informal claim within the year preceding the 
formal application for increased compensation in June 1991 to 
allow for an earlier effective date.  38 C.F.R. § 3.157.  

Absent a finding of clear and unmistakable error, the 
effective date of an evaluation and award of compensation 
based on a reopened claim will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400.  The VA Form 21-8940 constituted a claim 
for TDIU.  Therefore, it is clear, in considering whether an 
effective date earlier than May 3, 1995 could be assigned, 
that the later of the two dates, the date of receipt of the 
claim or the date entitlement arose, is to be used for the 
effective date and not the earlier.  

The Board notes that there is no medical evidence of record 
demonstrating that the appellant was medically determined to 
be unemployable due to service-connected disabilities prior 
to May 3, 1995.  As discussed above, while the appellant has 
stated that he was medically unable to work as of April 1986, 
the evidence of record indicates that the physician 
evaluating his case for Workers Compensation was of the 
opinion, in October 1987, that the appellant would be able to 
perform sedentary work.  Furthermore, the appellant himself, 
in his June 1991 VA Form 21-8940, stated that he was working 
up to 60 hours per week as a truck driver in 1989.  

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the Court defined "substantially gainful employment" as an 
occupation that provides an "annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the veteran actually works and without 
regard to the veteran's [prior] earned annual income...."  
As reported by the appellant himself, he earned up to $1800 
per month during the second half of 1989, earnings, that on 
an annual basis, exceed even the 1993 poverty level of $7,518 
cited in Faust.

In addition, despite the problems with his back and other 
service-connected disabilities, the appellant was cleared to 
participate in VA Vocational Rehabilitation activities.  He 
attended a community college on a full-time basis in 1991 and 
1992, graduating in May 1992, after successfully completing 
18 credits his last semester.  These 18 credits included work 
as a legal intern in addition to taking five classes.

Thereafter, the appellant himself told the RO, in October 
1993, that he had spent the previous 18 months working and 
diligently looking for work.  After it was concluded that the 
barrier the appellant was encountering in his job search was 
related to his lack of a four-year degree, he was cleared by 
VA Vocational Rehabilitation service to continue with his 
college studies full-time.  He took four courses in the 
summer of 1994, and there was no medical indication at that 
time that he would be precluded from continuing his academic 
career.  It was fully expected that he would work as a 
paralegal when he completed his bachelor's degree.

The Board notes that prior to the current TDIU effective date 
of May 3, 1995, the appellant did not meet the percentage 
prerequisite in 38 C.F.R. § 4.16(a) for consideration of 
entitlement to TDIU.  He had more than one service-connected 
disability, but his combined rating on May 2, 1995 was less 
than 70 percent.  He might nonetheless be entitled to TDIU 
based on 38 C.F.R. § 4.16(b) and 38 C.F.R. § 3.321(b), and, 
as such, the Board will address this avenue for granting 
TDIU.

The question raised by 38 C.F.R. § 3.321(b) and 38 C.F.R. 
§ 4.16(b) is whether there are unusual circumstances, 
peculiar to this veteran, which prevent him from having the 
usual amount of success to be expected in overcoming the 
handicap of his service-connected disability.  In this case, 
the Board does not find any such unusual circumstances.  The 
evidence of record shows that the appellant worked up to 60 
hours per week in the second half of 1989.  During the time 
in question - that is, between his claim in June 1991 and the 
current effective date of TDIU in May 1995 -- he only spent 
about one week, in March 1994, undergoing VA hospital 
treatment for his low back disability.  Furthermore, at the 
time of his March 1994 VA hospital discharge, he demonstrated 
minimal low back and left leg pain.  In addition, appellant 
was able to successfully complete several semesters of full-
time coursework between 1991 and 1994, including one semester 
in 1992 where he took five courses and completed a legal 
internship.  In short, according to the evidence of record, 
including contemporaneous statements made by the veteran, 
during the period in question the veteran was either working, 
actively seeking work, or successfully pursuing his 
educational objectives.  Thus, the record does not reflect an 
unusual circumstance that places this appellant in a 
different position than other veterans with the same 
disability rating.

In the absence of evidence of a claim earlier than the June 
6, 1991 application for TDIU, and in the absence of medical 
evidence showing the appellant was medically determined to be 
unemployable due to service-connected disabilities within the 
one year period prior to the June 1991 claim or prior to the 
current effective date of May 3, 1995, the Board must 
conclude that there is no basis upon which to assign an 
earlier effective date for the TDIU rating.  Therefore, the 
assignment of an effective date earlier than May 3, 1995, the 
date entitlement arose, for the grant of the total rating 
based on individual unemployment is not warranted.

After consideration of all the evidence, including the 
appellant's testimony, the Board finds that the preponderance 
of the evidence is against the claim.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
58 (1991).


ORDER

Entitlement to an effective date earlier than May 3, 1995, 
for the grant of entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

